Title: From Thomas Jefferson to André Limozin, 14 February 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Feb. 14. 1788.

I have received your favor of the 10th. When I wrote to you on the 8th. and referred you to a letter of the preceding day, it was a mistake. I should have referred you to a letter of the 6th. as I wrote on the 6th. and 8th. only, and not on the 7th. The packet meant in my letter of the 8th. went by the diligence. It was covered with linen addressed to you in the handwriting of my servant. On opening it, you would find in it two small wooden boxes of equal size, the one addressed to ‘Mr. James Madison of the Virginia delegation in Congress,’ the other ‘to Mr. William Drayton. Charleston S. Carolina recommended to the care of the South Carolina delegates in Congress by their humble servt. Th: Jefferson.’ I wished these to [go to New Yor]k by the packet and to be spec[ially re]commended to […k]now nothing [. . . .] Mr. Short thinks […Sm]ith’s letters. We have noth[ing in the way of  news but there is a report?] which, if true, may in a few days [reveal what this co]untry means to do. If it prove true [I shall communicate with you? im]mediately. If you do not hear fr[om me you may suppose that? th]ere is nothing of importance. I am [. . . .] humble servt.,

Th: Jefferson


P.S. The bust of Monsr. de la Fayette will go off tomorrow for Havre addressed to you. I will beg of you to forward it to the Governor of Virginia either by the Bowman Capt. Butler now in your port destined for Richmond in Virginia, or by another packet which will arrive soon in Havre from the same owner and addressed to Messrs. Callow frere & Carmichael co. as is the Bowman. The freight will be paid in Virginia.

